DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                 RAJIV GRAY,
                                  Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D22-1046

                            [October 12, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Palm Beach County; Nickolaus H. Davis,
Judge; L.T. Case Nos. 08-5164CF10A. 08-8433CF10A,08-9624CF10A, 08-
15443CF10A and 09-6445CF10A.

   Rajiv Gray, Milton, pro se.

   No appearance filed for appellee.

PER CURIAM.

   Affirmed. See Newman v. State, 49 So. 3d 843, 845 (Fla. 4th DCA 2010)
(“Assuming that a deficiency existed in the temporary appointment of the
county court judge to the circuit court, this provides no basis for
postconviction relief. Jurisdiction is determined by the court, not the
judge.”) (citations omitted).

WARNER, DAMOORGIAN and GERBER, JJ., concur.

                           *           *         *

  Not final until disposition of timely filed motion for rehearing.